Citation Nr: 1145168	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in November 2010, when it was remanded for additional development.

Since the time of the Board's prior remand, the Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims file.  Additionally, the Veteran was afforded a VA examination and the December 2010 VA examination report adequately addresses all of the pertinent questions presented.  The Board finds that there has been substantial compliance with the directives of the Board's prior remand.


FINDING OF FACT

Back symptoms during service were associated with a congenital defect; there was no superimposed chronic back disability during service; separate back disability was not manifested during service or for many years thereafter, nor is separate back disability otherwise causally or etiologically related to service.


CONCLUSION OF LAW

Back disability was neither incurred in nor aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2006, which was prior to the May 2007 rating decision on appeal.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the September 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private medical records, and VA examination reports.  The Board notes that the RO/AMC has obtained the Veteran's records in the custody of the Social Security Administration, and these records are now associated with the claims file.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in December 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the December 2010 VA examination report contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.


Analysis

The issue before the Board involves a claim of entitlement to service connection for a back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted 'aggravation' of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Scoliosis was expressly noted on the Veteran's December 1972 examination report prior to the beginning of his period of active duty service.  X-rays showed "severe" scoliosis of the lower thoracic and lumbar vertebrae.   Additional associated medical consultation reports show an assessment of moderately severe dorsal scoliosis with good range of motion and no muscle atrophy.  Another medical statement from that time indicates "a mild Thorax and a moderate Lumbar Scoliosis."  The Veteran was found to be capable of performing all the duties required of military service.  

The Veteran was seen for back complaints during service.  A February 1975 service treatment record shows the Veteran was seen for medical attention concerning his "marked scoliosis" with associated complaints of back pain.  Physical profile records from February and March 1975 show that the Veteran was put on limited duty, due to scoliosis, with no field duty, no lifting over 5 pounds, no walking over 2 blocks, no running over 1 block, and no physical training.

The Veteran's March 1975 service separation examination shows that the Veteran endorsed a history of recurrent back pain, "bone, joint, or other deformity," and the report notes that chest x-rays showed "marked levoscoliosis lower thoracic spine ...."

No other back disability or back injury is documented in the service treatment records.  No in-service complaints of back pain are associated with any disability other than the noted scoliosis.

The Veteran's scoliosis has been clearly established to be a congenital defect.  In this regard, the December 2010 VA examiner was directed to expressly identify whether the Veteran's diagnosed scoliosis was a congenital disability, and the December 2010 VA examination report unequivocally indicates that the scoliosis is a congenital disability.  As this opinion is provided by a competent medical professional informed by direct inspection of the Veteran and review of the claims-file, and as this medical opinion is not contradicted by any other evidence of record, the Board finds that it sufficiently establishes that the Veteran's scoliosis is a congenital defect and not an acquired disability.

As noted earlier, service connection may not be granted for a congenital defect.  By regulation, a congenital defect is not a disease or injury for disability compensation purposes, and the Board's reading of the precedent opinion of VA's General Counsel is that a congenital defect may not be service-connected, including by aggravation.  VAOPGCPREC 82-90.

The Board further notes here that since the Veteran's back disability has been medically described as a congenital defect, the presumption of soundness does not apply.  See generally Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

The only way service connection may be established is if there is a superimposed, or separate, back disorder which is causally related to service.  The Board must therefore consider whether the Veteran suffered a superimposed disease or injury of the back during his military service.

As discussed in the Board's November 2010 remand of this appeal, the Board finds that the October 2006 VA examination report of record is not adequate for the purposes of adjudicating entitlement to service connection in this case.  In brief, the Board notes that the VA examination report indicates that the Veteran's claims-file was not available for review.  Further, the VA examination report diagnoses the Veteran with "Severe scoliosis" in addition to "Low back pain.  Aggravated in the military by fall.  Patient reports discharged from the military secondary to the injury."  Review of the claims-file is essential to the adequacy of a VA examination report in a service-connection case.  In any event, the Board notes that the only pertinent back diagnosis clearly identified in the October 2006 VA examination report is "scoliosis," for which service connection may not be granted.  To the extent that the October 2006 VA examination report otherwise refers to "back pain," such is not associated with any identified diagnosis; thus, no etiology opinion meaningfully addressing any viable theory of service-connection is presented by the October 2006 VA examination report.

The Board notes that there is no information presented in the October 2006 VA examination report which supports any basis for finding entitlement to service connection in this case.  The Veteran's scoliosis was a pre-existing defect that was noted on a service department examination prior to the Veteran's entrance to military service; the Veteran does not dispute this fact.  The Veteran's November 2007 notice of disagreement explains that his contention is that he suffered an additional or distinct back disability due to an injury during military service.  The October 2006 VA examination report does not clearly differentiate between any current pathology attributable to congenital scoliosis or any current disability attributable to any distinct diagnosis of an acquired chronic back disability.  The October 2006 VA examination report does not make it clear whether there is any superimposed diagnosed back pathology.

In accordance with the Board's November 2010 remand directives, the Veteran was provided a new VA examination in December 2010.  After direct examination and interview of the Veteran and review of the claims-file, the examiner diagnosed congenital scoliosis together with multiple acquired back disabilities.  The December 2010 VA examination report diagnoses "flat back syndrome (acquired)," "juxtafusion stenosis L5S1 with radiculopathy (acquired)," and "Residuals s/p lumbar spine reconstruction surgery (acquired)."  The examiner found that "[t]he Veteran's acquired disabilities did not pre-exist active service."  The examiner found that each acquired back disability is less likely than not caused by or a result of any back strain during military service, and the examiner found that the scoliosis did not increase in severity during service and was not permanently aggravated during service.  The examiner explained his rationale, discussing that his review of the service treatment records revealed no changes in x-rays and physical examination findings concerning the spine over the course of the Veteran's active duty service, and the December 2010 VA examiner cited the Veteran's post-service history of working for several years in construction and as a machinist.

The Board finds the December 2010 VA examination report to be highly probative evidence in this case.  The report is authored by a competent medical professional who presents a detailed summary of the pertinent evidence from review of the claims-file and presents the pertinent medical conclusions with appropriate discussion of a rationale.  The Board notes that the December 2010 VA examination report directly discusses the Veteran's account and contentions, including the Veteran's description of slipping on an icy bridge and injuring his back towards the end of his military service.  Thus, the December 2010 VA examination report constitutes highly probative evidence presenting medical conclusions weighing against the Veteran's claim.  The Board's review of the service treatment records, consistent with the December 2010 VA examiner's own findings, reveal no apparent indication of the onset of any back pathology other than the congenital scoliosis.  

The Board acknowledges that the Veteran has contended that his military service concluded due to an exacerbation of his back problems.  The competent medical evidence indicates no acquired back disability during service, and the Veteran's in-service back symptoms have been attributed to his congenital scoliosis.  Regardless of whether there remains any argument with regard to whether the congenital scoliosis itself may have had any arguable aggravation during service (and the December 2010 VA examiner's medical opinion is that there was no such aggravation), the medical evidence clearly shows no additional superimposed disability arising during service, and thus the evidence provides no basis for finding entitlement to service connection for the Veteran's scoliosis-attributed in-service back symptoms.  By regulation, a congenital defect is not a disease or injury for disability compensation purposes, and the Board's reading of the precedent opinion of VA's General Counsel is that a congenital defect may not be service-connected, including by aggravation.  VAOPGCPREC 82-90.

The Board also notes other evidence which argues against a finding of a superimposed or separate back injury or disorder during service.  The earliest suggestion of the Veteran seeking treatment for his back following service is from the late 1980s in private treatment records, including from December 1989, included in the Veteran's SSA file; this is well over a decade after he was separated from service.  Significantly, at that time he only sought treatment because he was "now in jail and very concerned of possibly having injured it doing hard work."  There was no mention of any back problems or injury in service.  The medical records from December 1989 noted no history of surgery and no back pathology was assessed other than the congenital scoliosis.  This evidence appears inconsistent with an assertion that an acquired chronic back disability was incurred and superimposed upon the scoliosis during the Veteran's military service.

The Board further notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the claim of service connection for back disability.  As such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a back disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the Veteran's back problems (without etiology opinions), but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current acquired back disabilities (or disability superimposed upon congenital scoliosis) are related to his military service.  The Veteran has been afforded a VA examination with an adequate VA examination report in connection with his claim; the examiner provided a negative nexus opinion.  The December 2010 VA examiner provided a rationale that accepted and contemplated the Veteran's own account of his history of back problems, both in-service and post-service.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current acquired back disabilities (or disability superimposed upon congenital scoliosis) are related to his military service.  None of the Veteran's post-service medical records indicate that any acquired back disability (or disability superimposed upon congenital scoliosis) is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  There is no controversy as to the fact that the Veteran experienced some back symptoms during and at the conclusion of his military service; those symptoms were then and have recently again been medically attributed specifically to congenital scoliosis rather than any acquired disability for which service connection may be granted.  Thus, the Veteran's account of continuity of back symptomatology following service does not provide a basis for granting service connection unless such symptomatology has been attributed to a disability for which service connection can be granted; after thorough development of the evidence to address this matter, the evidence preponderates against finding that any continuity of symptomatology of back symptoms from military service through the years proximately following service is attributable to any acquired or superimposed back disability rather than the congenital scoliosis documented before and during service.

The Board notes that, with the exception of the congenital scoliosis, the Veteran's service treatment records are negative for any pertinent diagnosis or abnormality indicative of acquired or superimposed chronic back disability; the Veteran's service separation examination essentially shows the Veteran's back to be normal other than the congenital scoliosis to which his symptoms were attributed.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any acquired back disability incurred or superimposed upon congenital scoliosis, (2) the first evidence of any chronic acquired back disability incurred or superimposed upon the congenital scoliosis is not shown until more than a decade after service, and (3) the medical evidence of record fails to relate any currently existing chronic acquired back disability to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic acquired back disabilities for which service connection could considered in this appeal.

Even assuming that the Veteran has experienced some pertinent symptoms continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  There is no showing that any medical professional has ever provided an opinion that the Veteran's back symptomatology during and proximately following service was attributable to a chronic acquired back disability rather than the congenital scoliosis for which service connection cannot be granted.

Additionally, because the Veteran was not diagnosed with an arthritis disability of the back within one year of separation of service, there is no presumption that such a diagnosis was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current back acquired disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic acquired back disabilities diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of such symptoms since service have not been medically attributed to any chronic acquired (rather than congenital) back disability.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a back disability is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


